IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONALD MILES,                             : No. 112 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Supersedeas is DENIED.